Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1.  Applicant’s election with traverse of group I (claims 1-18) in the reply filed on May 14, 2021 is acknowledged. The traversal is on the ground(s) that examining all the groups together would not constitute a serious burden on the examiner, since a proper search for one Group would identify the art for the other Group. The arguments were found unpersuasive because of the following reasons: (i) a search for one group does not necessarily result in art related to another group that is, in the instant case, prior art search for PCR method for synthesizing a single stranded nucleic acid of Group I would not be co-extensive with prior art search product of Group II, (ii) separate classification search is prima facie evidence of burden, (iii) the issues regarding each group of invention are not the same with respect to 35 U.S.C. 112 and 35 U.S.C. 101 statutes. Hence the restriction is deemed proper.
                                               Status of the Application
2.  Claims 1-18 are considered for examination along with the amended claims 19-20 as filed on May 14, 2021.
                                                         Priority
3. This application is filed on September 12, 2019.
                                     Objection to the Specification
4.  The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see at least page 10, line 9-10, page 14, line 11 page 19, line 1-5, page 24, line 4-9). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the first polynucleotide" in line 1-2. There is insufficient antecedent basis for this limitation in the claim. The meets and bounds of the claim are not clear and indefinite because it is not clear whether it is referring to the first modified primer or a different first polynucleotide primer. Amending the claim to recite proper dependency would obviate the rejection.

Claim Rejections - 35 USC § 103
7.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2003/0113737) in view of Rosch et al. (US 5, 750, 669). 
          Pedersen teach a method of claim 1, 10, 19-20, PCR method for the synthesis of a single stranded nucleic acid sequence, comprising:
     preparing a polymerase chain reaction comprising a template, a first modified primer, a second primer, a nucleotide triphosphate, and a DNA-polymerase (see entire document, at least para 0526-0531, para 0307-0313, 0777-0779, 0534-0541),
     carrying out a plurality of amplification reactions by cycling the temperature of the reaction mixture between 20 °C and 100 °C to form product DNA strands (see entire 
      wherein the first modified primer comprises a first oligonucleotide segment of 10-50 nucleotides in length complementary to a target nucleic acid and having an extendable 3’-end  (see entire document, at least para 0777-0780).
        With reference to claims 2, 11, Pedersen teach that the product DNA strands are isolated by denaturing electrophoresis (see at least para 0630-633 gel electrophoresis using denaturants).
        With reference to claims 3, 8, 12, 17, Pedersen teach wherein the template is a DNA strand or RNA (see entire document, at least para 0526-0531, para 0307-0313, 0777-0779, 0534-0541).
With reference to claims 4, 13,  9, 18, Pedersen teach that the DNA-polymerase is a thermophilic DNA-dependent DNA polymerase or RNA dependent DNA polymerase (see entire document, at least para 0287).
           With reference to claims 5, 14,  Pedersen teach that the second oligonucleotide segment is an oligo-dA, or poly-dA (see at least para 0777-0779, 0307-0313).
            With reference to claims 6, 15, Pedersen teach that the method further comprising: separating the product DNA strands from the reaction mixture by binding to oligo- or poly(dT) or (U) supported on a solid support (see entire document, at least para 0316).
          With reference to Claim 7, 16, Pedersen teach that the method further comprising: releasing the product DNA strands from the solid support by denaturation (see entire document, at least para 0526, 0178, 0201, 0527). 

        Rosch et al. teach a method for synthesizing modified oligonucleotides for nucleic acid analysis, wherein the method comprises oligonucleotides having 5’-5’ or 3-3’ internucleotide linkages comprising phosphodiester linkages (see entire document, at least col. 5, line 6-67, col. 6, line 1-9, col. 23, line 65-67, col. 24, line 1-67, col. 25, line 1-10, col. 26, line 1-8).
     It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method of Pedersen with oligonucleotide analogs having 5’5- or 3-3’ linkages as taught by Rosch et al. to develop an improved method for synthesizing target nucleic acids. The ordinary person skilled in the art would have been motivated to combine the method of  Pedersen with the modified oligonucleotides as taught by Rosch et al. to have a reasonable expectation of success that the combination would result in improved method that would reduce the nuclease degradation because Rosch et al. explicitly taught that the modified oligonucleotides with 5’-5’ or 3’-3’ linkages resistant to nuclease degradation (see at least col. 2, line 45-55, col. 21, line 36-40) such a modification of the primers is considered obvious over the cited prior art. 
                                                      Conclusion
          No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto . gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637